DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the drive circuit board connection structure of claim 1, in particular the limitations of the second snap comprises: a guide surface guided the second snap to pass through the second mounting hole; and a slot provided a deformation margin or cooperating with mounting of the first connection portion. The drive circuit board connection structure of claim 10, in particular the limitations of the second snap comprises: a guide surface guided the second snap to pass through the second mounting hole; and a slot provided a deformation margin or cooperating with mounting of the first connection portion.
The closely related prior art, Kim (US 20060044745) discloses (Figs. 2-7) a drive circuit board connection structure used in a display device, comprising: a back cover (140); a drive circuit board (160) disposed on one side of the back cover; and a connector (150) connected between the back cover and the drive circuit board, wherein the connector comprises: a body (155) connected between the back cover and the drive circuit board; a first connection portion (152) joined to one end of the body and connected to the back cover; a second connection portion (157) joined to the other end of the body; and an elastic support portion (154, 159; section 0054) disposed on the body and located between the back cover and the drive circuit board, wherein the elastic support portion 
However, the prior art does not disclose or suggest the drive circuit board connection structure of claim 1, in particular the limitations of the second snap comprises: a guide surface guided the second snap to pass through the second mounting hole; and a slot provided a deformation margin or cooperating with mounting of the first connection portion. Claim 1 is therefore allowed, as are dependent claims 5-9 and 15-17. The drive circuit board connection structure of claim 10, in particular the limitations of the second snap comprises: a guide surface guided the second snap to pass through the second mounting hole; and a slot provided a deformation margin or cooperating with mounting of the first connection portion. Claim 10 is therefore allowed, as are dependent claims 12-14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871